UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                    10 CR 1046 (VM)
          -against-              :                    DECISION AND ORDER
                                 :
SHON NORVILLE,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

       On    October     12,   2012,     defendant       Shon    Norville

(“Norville”) was convicted of one count of conspiracy to

distribute and possess with intent to distribute cocaine in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). Norville was

sentenced to a term of 180 months’ imprisonment. (See Dkt.

No. 172.) Norville is currently serving his sentence at F.C.I.

Fort Dix.

       On    May   19,     2020,    Norville     requested      immediate

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

for reasons related to the COVID-19 pandemic. (Dkt. No. 314.)

Norville argued that overcrowded and unsanitary conditions,

combined with the inability for inmates to socially distance,

at F.C.I. Fort Dix supported his release. Norville also argued

that   his    acute    seasonal    allergies    and    severe   sinusitis

increased his risk of severe illness were he to be infected

with COVID-19. After considering Norville’s arguments as well

as   the    Government’s    arguments    in    opposition,      the   Court


                                     1
ultimately denied Norville’s request. The Court explained

that Norville is relatively young, does not suffer from

serious health issues, and had not shown that the steps to

mitigate      the    pandemic        taken     by     F.C.I.    Fort    Dix     were

inadequate. United States v. Norville, No. 10 CR 1046, 2020

WL 4742909, at *1 (S.D.N.Y. June 1, 2020). The Court stated

that if Norville could show material changes in the facility’s

conditions, he could renew his motion at that time. Id. at

*2.

      Now before the Court is Norville’s April 21, 2021 renewed

motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1). (“Renewed Motion,” Dkt. No. 323.) For the reasons

set forth below, the Court DENIES the Renewed Motion.

      As     an    initial      matter,       the   Court      assumes,    without

deciding,         that    Norville     has      satisfied       Section       3582’s

exhaustion requirement. “[A] defendant may go to court ‘after

the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” United States v. Brooker,

976   F.3d    228,       233   (2d   Cir.     2020)    (quoting    18     U.S.C.   §

3582(c)(1)(A)). Norville has attached an “Inmate Request to

Staff Response” to his Renewed Motion, which states that


                                          2
Norville should “re-submit [his] request” for compassionate

release “with the one specific category” of circumstance that

he believed to be extraordinary or compelling if he still

wished to be considered for compassionate release. (Renewed

Motion at 39.) This document suggests that any decision the

Bureau of Prisons (“BOP”) reached in Norville’s case was not

based on the merits of his request, but rather on a procedural

error in making that request. The Court need not determine

whether    such   a     decision       is   sufficient      for      exhaustion

purposes, however. Even assuming Norville has exhausted his

administrative      remedies,       the     Court   is    not     persuaded    a

reduction is warranted.

     To   grant     a    sentence      reduction      under     18    U.S.C.    §

3582(c)(1),   the       Court   must    find   that      “extraordinary       and

compelling reasons warrant such a reduction.” Under this

provision, courts are authorized “to consider the full slate

of extraordinary and compelling reasons that an imprisoned

person    might   bring     before      [the   court]      in     motions   for

compassionate release.” United States v. Brooker, 976 F.3d

228, 237 (2d Cir. 2020). “[T]he statute allows for any

sentence reduction -- up to and including but not limited to

time served -- so long as that reduction is warranted by

extraordinary and compelling reasons, consistent with the

applicable policy statement, and appropriate in light of the


                                       3
Section 3553(a) factors.” United States v. Rodriguez, No. 00

CR 761, 2020 WL 5810161, at *2 (S.D.N.Y. Sept. 30, 2020). The

only statutory limitation is that rehabilitation alone shall

not be considered an extraordinary and compelling reason;

otherwise, “a district court’s discretion in this area -- as

in all sentencing matters -- is broad.” Brooker, 976 F.3d at

237-38.

      Having    reviewed      Norville’s         thorough    submission,      the

Court   is     not   persuaded    that          Norville    has    demonstrated

extraordinary and compelling circumstances. First, Norville’s

age and health conditions do not place him at increased risk

for   severe    illness    were   he       to    contract    COVID-19.      Acute

allergies, though they may make it difficult for Norville to

breathe, are not among the risk-enhancing conditions that

health authorities have identified. See People with Certain

Medical Conditions, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                             (last

updated Mar. 29, 2021). And Norville, at forty-nine-years

old, is relatively young, which further reduces his risk.

Although the risk of severe illness from COVID-19 increases

with age, this “risk increases from the age of 50,” making

COVID-19     “extremely    dangerous        for     people    in    their    mid-

fifties,     sixties    and    seventies.”          Smriti    Mallapaty,      The


                                       4
Coronavirus Is Most Deadly If You Are Older And Male — New

Data     Reveal     the   Risks,           Nature     (Aug.        28,   2020),

https://www.nature.com/articles/d41586-020-02483-2.

       Nor is the Court persuaded that Norville’s religious

beliefs, which would compel him to decline vaccination were

it     offered,    constitute      extraordinary             and     compelling

circumstances, at least in light of Norville’s age and health.

The    Court    understands     that       vaccination       can    allay   many

individuals’ concerns about the risk of developing severe

illness from COVID-19. But because of Norville’s health and

age, he faces a much lower risk of developing severe illness

than    other   inmates   who    may       have     underlying      conditions.

Regardless, the Court has not found any authority suggesting

that Norville’s religious circumstances are extraordinary or

compelling warranting release. Cf. United States v. Georgiou,

No. 09 CR 88, 2021 WL 1122530, at *8 (E.D. Pa. Mar. 23, 2021).

       Furthermore, the conditions at F.C.I. Fort Dix, though

far from ideal, are insufficient to constitute extraordinary

and compelling circumstances at present. It is true that

F.C.I. Fort Dix has faced significant criticism for its

handling of the pandemic, a fact Norville notes in his Renewed

Motion. See, e.g., George Woolston, NJ Senators Menendez,

Booker Call for More COVID-19 Vaccinations at FCI Fort Dix,

Burlington        Cty.    (NJ)         Times         (Apr.         23,   2021),


                                       5
https://www.burlingtoncountytimes.com/story/news/2021/04/23

/n-j-delegation-wants-faster-vaccine-rollout-fci-fort-dix-

covid-19-prisons-south-jersey-pandemic/7340809002/.                  And

F.C.I.    Fort    Dix   has    previously    had   serious   waves    of

infections; the BOP reports that 1,802 inmates and ninety-

one staff members have recovered after testing positive, and

two inmates have died. See COVID-19, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/           (last   visited   Apr.    26,

2021). But as of April 26, 2021, the BOP reports only six

positive cases among inmates and staff. See id.

       Moreover, while the Court recognizes, and is sympathetic

to, the acute threat from COVID-19 incarcerated individuals

face as a result of cramped and unsanitary conditions and

issues with institutional responses to the pandemic, see

Eddie Burkhalter, et. al, Incarcerated and Infected: How the

Virus Tore Through the U.S. Prison System (N.Y. Times Apr.

10,                                                              2021),

https://www.nytimes.com/interactive/2021/04/10/us/covid-

prison-outbreak.html, this threat alone does not constitute

an    extraordinary     and   compelling    circumstance.    While   the

widespread nature of the threat inmates face makes it no less

problematic      in   practice,   courts    have   nonetheless   denied

motions for compassionate release when the defendants are “no

different from a host of other prisoners” and absent evidence


                                    6
of extensive transmission in their facilities. See, e.g.,

United States v. Pinto-Thomaz, No. 18 CR 579, 2020 WL 1845875,

at *2-3 (S.D.N.Y. Apr. 13, 2020).

      Finally, the Court commends Norville’s rehabilitative

efforts and participation in educational courses throughout

his   incarceration.   But   rehabilitation   on   its   own   cannot

satisfy the requirements of Section 3582(c)(1). See Brooker,

976 F.3d at 237-38.

                               ORDER

      Accordingly, for the reasons stated above, it is hereby

      ORDERED that the motion by defendant Shon Norville for

a sentence reduction under 18 U.S.C. § 3582(c)(1) is DENIED.

      The Clerk of Court is hereby directed to mail this Order

to Shon Norville, Register Number 63964-054, at F.C.I. Fort

Dix, P.O. Box 2000, Joint Base MDL, NJ 08640.

SO ORDERED.

Dated:     New York, New York
           2 May 2021

                                     _________________________
                                           VICTOR MARRERO
                                               U.S.D.J.




                                 7
